1200/18-7152.S/kmc/bja

                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 WILLIAM BARNHOUSE,                  )
               Plaintiff,            )
               v.                    ) Cause No.: 1:19-CV-00958-TWP-DLP
                                     )
 CITY OF MUNCIE, FONDA KING, STEVE   )
 STEWART, GORDON WATTERS, JOSEPH     )
 TODD, STEVE BLEVINS, DONALD BAILEY, )
 TERRY WINTERS, CARL SOBIERALSKI,    )
 AS-YET UNIDENTIFIED MUNCIE POLICE   )
 OFFICERS, and AS-YET UNIDENTIFIED   )
 EMPLOYEES OF THE INDIANA STATE      )
 POLICE CRIME LAB,                   )
                   Defendants.       )

   JOINT MOTION TO EXTEND CASE MANAGEMENT DEADLINES, CONTINUE
         SETTLEMENT CONFERENCE, AND CONTINUE TRIAL DATE
       COME NOW, the Plaintiff, WILLIAM BARNHOUSE, by and through his attorney,

Danielle Hamilton, and the Defendants, CITY OF MUNCIE, FONDA KING, STEVE

STEWART, GORDON WATTERS, JOSEPH TODD, STEVE BLEVINS, DONALD BAILEY,

and TERRY WINTERS, by and through one of their attorneys, Katlyn M. Christman, and

Defendant, CARL SOBIERALSKI, by and through his attorney, Bryan R. Findley, to jointly

request the Court modify and extend the case management deadlines. In support thereof, the

Parties state as follows:

       1.      Plaintiff initiated this lawsuit against the Defendants alleging constitutional

violations stemming from his conviction for rape in 1992 and subsequent incarceration. [DE #73].

       2.      The current case management deadlines are as follows:

               a.        Non-expert and liability discovery to be completed by April 6, 2020;

               b.        Plaintiff’s expert disclosures by April 6, 2020;
               c.      Statement of claims or defenses to be proven at trial by April 13, 2020;

               d.      Dispositive motion deadline by June 7, 2020

               e.      Defendants’ expert disclosures by June 8, 2020;

               f.      Plaintiff’s rebuttal expert witness disclosures by July 7, 2020;

               g.      Final witness and exhibit lists by August 6, 2020;

               h.      Expert witness discovery and damages discovery to be completed by

                       September 7, 2020;

               i.      All remaining discovery to be completed by October 6, 2020; and

               j.      Deadline to limit or preclude expert testimony at trial by November 5, 2020.

       3.      Thus far, the Parties have exchanged and have or will produce written discovery

responses, subpoenaed records from third parties, including medical providers, INDOC, schools,

the prosecutor’s office, etc.

       4.      Given the nature of Plaintiff’s claims, discovery is necessarily targeted at

documents and information from over twenty-five (25) years ago, which requires significant time

and effort to search and/or locate said documents.

       5.      In addition, the Parties have outstanding subpoenas from third parties and intend to

subpoena additional records.

       6.      As a result, the Parties are still in the written discovery phase and have not yet had

the opportunity to progress into depositions.

       7.      The Parties have tentatively scheduled the depositions of Defendants Carl

Sobieralski, Fonda King, Steve Stewart, Joseph Todd, Steve Blevins, Terry Winters, and Donald

Bailey to occur February 24-25, 2020 and March 3, 11-12, 2020.
        8.      There are multiple defendants in this case, as well as a considerable number of

individuals with knowledge of Plaintiff and his claims, which will necessarily require additional

time to accommodate the vast number of individuals the Parties intend to depose.

        9.      As such, the Parties respectfully request that the case management deadlines be

extended by an additional hundred and twenty (120) days, making the new deadlines as follows:

                a.      Non-expert and liability discovery to be completed by August 4, 2020;

                b.      Plaintiff’s expert disclosures by August 4, 2020;

                c.      Statement of claims or defenses to be proven at trial by August 11, 2020;

                d.      Dispositive motion deadline by October 5, 2020;

                e.      Defendants’ expert disclosures by October 6, 2020;

                f.      Plaintiff’s rebuttal expert witness disclosures by November 4, 2020;

                g.      Final witness and exhibit lists by December 4, 2020;

                h.      Expert witness discovery and damages discovery to be completed by

                        January 5, 2021;

                i.      All remaining discovery to be completed by February 3, 2021; and

                j.      Deadline to limit or preclude expert testimony at trial by March 5, 2021.

        10.     The Parties request that the date of the settlement conference set for April 22, 2020

and all associated deadlines be vacated and extended at least an additional hundred and twenty

(120) days as well, in accord with the new case management deadlines, the Court’s schedule, and

the Parties availability.

        11.     Jury trial is currently set for February 8, 2021, which will conflict with the proposed

extension of deadlines requested above. The Parties respectfully request that the Court continue
the trial date to eight months after the proposed dispositive motion deadline of October 5, 2020.

This would set the trial date to June 7, 2021.

          WHEREFORE, counsel for the Parties, request that this Court grant this Joint Motion to

Extend Case Management Deadlines, Continue Settlement Conference, and Continue Jury Trial to

extend the applicable case management deadlines an additional hundred and twenty (120) days

and/or for any relief deemed just and proper in the premises.

Respectfully Submitted,

/s/ Danielle Hamilton                               /s/ Katlyn M. Christman
Jon Loevy                                           Elizabeth A. Knight
Arthur Loevy                                        Byron D. Knight
Heather Lewis Donnell                               Matthew B. Knight
Danielle Hamilton                                   Joseph W. Smith
LOEVY & LOEVY                                       Katlyn M. Christman
311 N. Aberdeen St., 3rd Fl.                        Knight, Hoppe, Kurnik & Knight, Ltd.
Chicago, IL 60607                                   233 E. 84th Drive, Suite 301
Phone: (312) 243-5900                               Merrillville, IN 46410
Fax: (312) 243-5902                                 Phone: (219) 322-0830
jon@loevy.com                                       Fax: (219) 322-0834
arthur@loevy.com                                    Eknight@khkklaw.com
heather@loevy.com                                   Bknight@khkklaw.com
hamilton@loevy.com                                  Mknight@khkklaw.com
Counsel for Plaintiff                               Jsmith@khkklaw.com
                                                    Kchristman@khkklaw.com
                                                    Counsel for Defendants City of Muncie,
                                                    King, Stewart, Watters, Todd, Blevins,
                                                    Bailey and Winters

/s/ Bryan R. Findley
Bryan R. Findley
Mollie A. Slinker
OFFICE OF INDIANA ATTORNEY GENERAL
Indiana Government Center South, 5th Floor
302 West Washington Street
Indianapolis, IN 46204-2770
Phone: (317) 233-0878
Fax: (317) 232-7979
bryan.findley@atg.in.gov
mollie.slinker@atg.in.gov
Counsel for Defendant Sobieralski
20-01-30 Jt Mot to Ext DDLs 7152
